Per Curiam.

Since Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 278 N. E. 2d 670, this court has imposed the discipline of indefinite suspension in cases of willfull failure by an attorney to -file an income tax return. See, e. g., Columbus Bar Assn. v. Dixon (1974), 40 Ohio St. 2d 76, 320 N. E. 2d 293; Ohio State Bar Assn. v. Tekulve (1975), 42 Ohio St. 2d 285, 328 N. E. 2d 405; Dayton Bar Assn. v. Radabaugh (1975), 43 Ohio St. 2d 155, 331 N. E. 2d 410; and Bar Assn. of Greater Cleveland v. Kates (1976), 46 Ohio St. 2d 34.
The facts herein do not warrant a different result from that reached in the foregoing cases; Therefore, it is our finding that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

O’Neill,, C. J., Herbert, Corrigan, Stern, Celebrezze and W, Brown, JJ., concur.